ATTORNEY GRIEVANCE COMMISSION                                                              *     IN THE
OF MARYLAND
                                                                                           *     COURT OF APPEALS

                                                                                           *     OF MARYLAND
v.
                                                                                           *     Misc. Docket AG No. 21

BERNARD SETON GRIMM                                                                        *     September Term, 2021


                                                                                   ORDER

                        Upon consideration of the Joint Petition for Disbarment by Consent filed by the

 Attorney Grievance Commission of Maryland and the Respondent, Bernard Seton

 Grimm, pursuant to Maryland Rule 19-736, i n w h i c h t h e Respondent admits that he

 violated Rule 1.15(a) (safekeeping property) of the Maryland Lawyers’ Rules of

 Professional Conduct, it is this 17th day of August 2021



                        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Bernard

 Seton Grimm, be, and he hereby is, disbarred from the practice of law in the State of

 Maryland, effective September 1, 2021; and it is further



                        ORDERED, that, on September 1, 2021, the Clerk of this Court shall strike the

 name of Bernard Seton Grimm from the register of attorneys in the Court and certify that

 fact to the trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of

 all judicial tribunals in this State in accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-08-17
                        11:39-04:00
                                                                                      /s/ Robert N. McDonald
                                                                                           Senior Judge
 Suzanne C. Johnson, Clerk